Citation Nr: 0208028	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for nerve problems of 
the left leg.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis with cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than six years, 
including the period from July 1966 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for arthritis of both hands and for nerve 
problems of the left leg.  In addition, the RO granted 
service connection for hepatitis with cirrhosis of the liver 
and assigned a noncompensable evaluation for it, effective 
March 1998.  The veteran disagreed with the denial of service 
connection and with the rating assigned for her service-
connected liver disorder.  Based on the receipt of additional 
evidence, including the report of a Department of Veterans 
Affairs (VA) examination in September 2001, the RO, by rating 
action dated in December 2001, assigned a 10 percent 
evaluation for hepatitis with cirrhosis of the liver, 
effective March 1998.  The veteran continues to disagree with 
the assigned rating for her service-connected disability.  

The veteran indicated on her substantive appeal submitted in 
February 1999 that she wanted to attend a hearing before a 
Member of the Board at the RO.  In November 2000, she stated 
that she would accept a videoconference hearing.  However, a 
report of contact dated in April 2002 discloses that the 
veteran's representative contacted the veteran who stated 
that she wished to withdraw her request for a videoconference 
hearing or any other type of hearing.  


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of arthritis of the hands.

2.  There is no current medical evidence that the veteran has 
arthritis of the hands.

3.  The service medical records show no complaints or 
findings pertaining to a nerve problem of the left leg.

4.  A nerve problem of the left leg was not shown for many 
years after service, and has not been demonstrated to be 
clinically related to service.

5.  The veteran's hepatitis is manifested by right upper 
quadrant tenderness and complaints of fatigue.  

6.  Recent liver function studies were normal.


CONCLUSIONS OF LAW

1.  Bilateral arthritis of the hands was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West Supp. 
2001).

2.  A nerve problem of the left leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West Supp. 
2001).

3.  An initial evaluation in excess of 10 percent for 
hepatitis with cirrhosis of the liver is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Codes 7312, 7345 (as in effect both prior and subsequent to 
July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this has eliminated 
the well-grounded claim requirement, has expanded the VA's 
duty to notify the claimant and the representative, and has 
enhanced its duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated she is 
in receipt of any additional private medical treatment.  
Additionally, the RO provided the veteran with several 
examinations in relation to her hepatitis.  The Board finds 
that there is sufficient medical evidence on which to 
adjudicate the claim, and no further examination is 
necessary.  

The record discloses that the October 1998 and December 2001 
rating decisions provided the veteran with the reasons and 
bases for denial of her service connection claims and for the 
ratings assigned for hepatitis in each of these decisions.  
The December 1998 statement of the case provided the veteran 
with the requirements for service connection and the 
applicable criteria for rating hepatitis, which identified 
the manifestations that would warrant a higher evaluation.  
In addition, the December 2001 supplemental statement of the 
case informed the veteran of the provisions of the new 
legislation.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and her 
representative, have received these determinations.

	I.  Service Connection for Bilateral Arthritis of the 
Hands and for Nerve Problems of the Left Leg

The service medical records are negative for complaints or 
findings pertaining to arthritis in the hands or nerve 
problems of the left leg.  On a report of medical history in 
September 1972, in conjunction with the separation 
examination, the veteran related a four to five month history 
of leg cramping.  It was noted that there was no pattern or 
relation to activity.  It was reported that she wore support 
stocking.  On the separation examination in September 1972, a 
clinical evaluation of the upper and lower extremities was 
normal.  A neurological evaluation was also normal.  

The veteran was seen in a private facility in July l997 for 
complaints of bilateral leg swelling, left greater than 
right, along with erythema involving the left calf.  She 
stated that her legs started swelling at the end of the 
previous month when she was on medication.  An examination 
revealed 3-4+ pitting edema bilaterally, with mild erythema 
of the lower extremity and calf.  The assessment was 
bilateral lower extremity edema.  A lower extremity Doppler 
on the left was negative.  It was note in September 1997 that 
the veteran had symptoms consistent with left sciatica.  It 
was reported that the symptoms did not radiate down past her 
knee.  

The veteran submitted a claim for service connection for 
arthritis in the hands and a nerve problem of the left leg in 
March 1998.  She did not list any treatment for either 
condition following service.

The RO contacted the veteran in August 1998 and she related 
that she had not received any care while in the Reserves.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

In order to prevail on the issue of service connection . . . 
there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The only pertinent reference in the service medical records 
to either arthritis of the hands or nerve problems of the 
left leg was on the report of medical history in September 
1972 when the veteran reported a history of bilateral leg 
cramping.  The fact remains, however, that the separation 
examination in September 1972 failed to reveal any pertinent 
abnormality.  There is no clinical evidence to suggest that 
this represented a nerve injury.  Although it is true that a 
private physician found that the veteran had symptoms of left 
sciatica in September 1997, this was approximately 25 years 
following her discharge from service.  There is no medical 
evidence of record to establish that the left sciatica is 
associated in any way with service.  The only evidence in 
support of the veteran's claim consists of her statements 
regarding the etiology of the left sciatica.  Since the 
veteran is not a medical expert, she is not competent to 
express an authoritative opinion regarding either her medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
concludes, accordingly, that the weight of the evidence is 
against the claim for service connection for a nerve problem 
of the left leg.

As noted above, the service medical records contain no 
complaints or findings concerning arthritis of the hands.  It 
is significant to observe that the available medical records 
following the veteran's discharge from service fail to 
establish that the veteran has bilateral arthritis of the 
hands.  The only evidence in support of the veteran's claim 
consists of her statements to the effect that she has 
arthritis of the hands.  The medical records, however, fail 
to establish that this condition is present.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
The Board concludes the medical evidence of record is of 
greater probative value than the veteran's statements 
concerning the presence of a disability.  The Board finds, 
therefore, that the weight of the evidence is against the 
claim for service connection for bilateral arthritis of the 
hands.


	II.  An Initial Evaluation in Excess of 10 Percent for 
Hepatitis with Cirrhosis of the Liver

The service medical records reveal that the veteran developed 
drug-induced hepatitis secondary to INH therapy.  

Private medical records dated in 1997 and 1998 have been 
associated with the claims folder.  When the veteran was seen 
in July 1997 for unrelated complaints, it was reported that 
there was no hepatosplenomegaly.  Laboratory tests showed 
that SGPT was elevated at 141 and SGOT was 123.  Total 
bilirubin was 1.7.  The report indicates that her liver 
function tests were elevated.  A CT of the abdomen in July 
1997 revealed ascites, and it was stated that this finding 
might be related to liver disease.  An abdominal ultrasound 
showed intra-abdominal ascites of unknown etiology.  The 
liver appeared somewhat small and hepatic etiology was felt 
to be a diagnostic consideration.  Laboratory studies in 
August 1997 disclosed that no hepatitis B surface antigen was 
detected; the hepatitis B surface antibody  QL was non-
reactive; and the hepatitis C antibody was non-reactive.  A 
hepatic iron index in August 1997 was 0.1, and this was noted 
to be normal, indicating no iron accumulation.  It was noted 
in September 1997 that the veteran was being seen for follow-
up after having a liver biopsy with a tentative diagnosis of 
hemochromatoses was made.  She stated that she felt somewhat 
fatigued, but overall felt in her normal state of health.  
The veteran was seen in August 1998 and had no complaints.  
Laboratory tests showed that total bilirubin was normal.  
SGOT was 50.  An examination of the abdomen was benign, 
without hepatosplenomegaly.  The assessment was cryptogenic 
cirrhosis.  The examiner indicated that the veteran might 
have iron overload disease, although it was not confirmed by 
biopsy.  

The veteran was afforded a VA examination of the liver in 
June 1998.  It was noted that the claims folder was reviewed.  
She related that for about ten to twelve years following 
treatment, she had abnormal liver function studies.  Then, 
the tests became normal and she felt well.  She added that 
about one year earlier, she began to feel bad and her liver 
function studies became very high.  She complained of 
generalized weakness and fatigue.  Her weight was currently 
stabilized, but it was indicated that she had lost about 45 
pounds when diagnosed with diabetes about two years earlier.  
She reportedly had nausea without vomiting two or three times 
a week, and occasionally vomited.  The veteran was concerned 
because her stools were chalky white most of the time and 
only occasionally became dark.  She had abdominal pain, 
cramping in nature.  She also had distention and a feeling of 
fullness.  She denied depression and anxiety.  

On examination, the abdomen was flat and soft.  There was 
some mild right lower quadrant tenderness.  There were no 
masses.  Fluid weight was present.  No areas of shifting 
dullness were noted.  The liver was not enlarged and not 
palpable.  There was no muscle wasting and her strength was 
good.  Laboratory tests showed that total and direct 
bilirubin were normal.  HBsAb and HAv-IgM were negative.  The 
pertinent diagnoses were liver injury secondary to ingestion 
of INH and cirrhosis of the liver.  The examiner commented 
that based on the laboratory work and the information he had, 
the liver condition was secondary to the hepatitis and that 
the hepatitis was only mildly active.  Following the return 
of the laboratory work, the examiner stated that it appeared 
that the hepatitis was not active.  All the obtained liver 
function studies were normal, including total protein; 
albumin; alkaline phosphatase; gamma GTP; total bilirubin; 
direct bilirubin; ALT; and AST.  It was indicated that all 
the studies were within normal limits, except for the AST, 
and it was only slightly elevated.  The physician noted that 
the initial assessment was based on laboratory work done in 
March 1998 but the new changes reflected no current activity.

The veteran was again afforded a VA examination of the liver 
in September 2001.  It was reported that some medical records 
were available and reviewed, but the claims folder was not 
available.  The veteran denied vomiting, hematemesis or 
melena.  It was noted that she was not receiving any 
treatment.  She denied episodes of colic, but stated that she 
had right and left lower quadrant abdominal pain several 
times a week, and some nausea.  She added that she had some 
fatigue, but denied any weakness, depression or anxiety.  An 
examination of the abdomen revealed no obvious abnormalities.  
There were no ascites. There was mild right upper quadrant 
tenderness.  There was no guarding or rebound tenderness.  
The liver was 8-cm with percussion.  The veteran had had a 
nine-pound weight gain in the previous year.  She denied any 
change in her bowels.  There was no muscle wasting and 
strength was 5/5.  Laboratory studies showed that AST was 26; 
ALT was 25; total bilirubin was 0.4; direct bilirubin was 
0.1; "GGTP" was 18; alkaline phosphatase was 80; albumin 
was 4.1; and total protein was 7.7.  The diagnosis was drug-
induced hepatitis with normal liver functions.  The examiner 
indicated that the liver functions showed no injury or 
functional impairment. 

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hepatitis, the Board 
must evaluate the relevant evidence since the effective date 
of the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A 30 percent rating may be assigned for infectious hepatitis 
with minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency but necessitating diet restriction or other 
therapeutic measures.  A 10 percent evaluation is assignable 
for infectious hepatitis when there is demonstrable liver 
damage with mild gastrointestinal disturbance.  Diagnostic 
Code 7345 (as in effect prior to July 2, 2001).

A 20 percent evaluation may be assigned for chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, autoimmune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C) with daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 10 percent evaluation is assignable with 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Diagnostic Code 7345 (effective July 2, 2001).

A 30 percent evaluation may be assigned for cirrhosis of the 
liver that is moderate; with dilation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health.  Diagnostic Code 7312.  

A 30 percent evaluation may be assigned for cirrhosis of the 
liver, primary biliary cirrhosis, or cirrhotic phase of 
sclerosing cholangitis with portal hypertension and 
splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss.  Diagnostic Code 
7312 (effective July 2, 2001).

In Karnas, 1 Vet. App. 308, the Court held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant" shall apply.  

The veteran has been afforded two VA examinations to 
determine the severity of her liver disease.  The evidence 
discloses that her liver disease is not active.  In this 
regard, the Board observes that the laboratory studies were 
essentially normal on both examinations.  The only abnormal 
finding on physical examination was right lower quadrant 
tenderness on the examination in 1998 and right upper 
quadrant tenderness on the more recent VA examination.  Her 
symptoms cannot be characterized as more than intermittent, 
and there is no indication in the record that the veteran has 
any incapacitating episodes.  

Although the veteran argues that her liver disease should be 
evaluated pursuant to Diagnostic Code 7312, even considering 
that provision, there is no indication in the record that it 
is of moderate severity.  In this regard, the Board points 
out that she has reportedly gained weight, a finding that 
does not support her claim.  The evidence in support of the 
veteran's claim consists primarily of her statements 
regarding the severity of her disability.  In contrast, the 
medical findings on examination are of greater probative 
value and fail to show that a higher rating is warranted.  
The Board concludes that the weight of the evidence is 
against the claim for an increased rating for hepatitis with 
cirrhosis of the liver.




ORDER

Service connection for bilateral arthritis of the hands is 
denied.

Service connection for a nerve problem of the left leg is 
denied.

An initial evaluation in excess of 10 percent for hepatitis 
with cirrhosis of the liver is denied.



		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

